Max Maxfield, WY Secretary of State FILED: 07/06/2009 04:21 PM ID: 2009-000571933 AMERICAN RESOURCE MANAGEMENT, INC. Article I The name of the corporation is AMERICAN RESOURCE MANAGEMENT. INC. Article II The name and address of the registered agent of the corporation is WyomingRegisteredAgent.com , Inc., 2510 Warren Ave., Cheyenne, Wyoming 82001. Article III The principal office of the corporation is located at: 2510 Warren Ave., Cheyenne, Wyoming 82001. Article IV The corporation will have the authority to issue 50,000 Common Shares with No Par Value. n111 Article V The names and addresses of the initial officers are: President - EMILY HOLBROOK, P.O. BOX 1263, LONDON, KENTUCKY 40743 Secretary - MARK E. HOLBROOK, P.O. BOX 1263, LONDON, KENTUCKY 40743
